IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 140 EM 2014
                              :
              Respondent      :
                              :
                              :
          v.                  :
                              :
                              :
ANWAR S. ALI,                 :
                              :
              Petitioner      :


                                   ORDER


PER CURIAM
    AND NOW, this 13th day of November, 2014, the Petition for Review is DENIED.